UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14A (Rule 14a-101) SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [x] Filed by a Party other than the Registrant [ ] Check the appropriate box: [x] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material under Rule 14a-12 MAYDAO CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [ ] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1. Amount Previously Paid: 2. Form, Schedule or Registration Statement No.: 3. Filing Party: Date Filed: MAYDAO CORPORATION PO Box 58228 Salt Lake City, Utah 84158 Tel: (801) 531-0404 Fax: (801) 531-0707 US Securities & Exchange Commission Washington, DC Memo: Attached is a preliminary proxy statement being filed by Maydao Corporation. We are filing this preliminary proxy statement as an additional item of business has been added for approval by the shareholders. The additional item is: For the shareholders to vote on dissolution of the Company subject to the terms and conditions set forth in the proxy statement. If you have any questions please contact: STEVEN L. TAYLOR, PC Lawyer 1338 South Foothill Drive, Suite 322, Salt Lake City, Utah 84108 801 578-3283 /s/Paul Roszel Paul Roszel, Chairman of the Board of Directors 2 MAYDAO CORPORATION PO Box 58228 Salt Lake City, Utah 84158 Tel: (801) 531-0404 Fax: (801) 531-0707 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS August 16, 2011 To the Shareholders: The Annual Meeting (“Meeting”) of Shareholders of MAYDAO CORPORATION (“Company”) will be held at The Little America Hotel, 500 South Main Street, Salt Lake City Utah 84101 on Tuesday August 16, 2011 commencing at 10:00 am MST for the following purposes: 1. To elect three directors of the Company. 2. To ratify the appointment of the Company's independent auditors. 3. To vote on dissolution of the Company on the terms and conditions set forth in the proxy statement. 4. To To transact such other business as may properly come before the meeting. The Board of Directors has fixed the close of business on July 15, 2011, as the record date for the determination of shareholders entitled to notice of the Meeting.All shareholders of record at close of business on that date will be entitled to vote at the Meeting.The transfer books will not be closed. A listing of those entitled to vote will be available for inspection ten days prior to the meeting at the corporate office of the Company. Shareholders who do not plan to attend the Meeting are urged to read the enclosed proxy statement and to fill in, date, and sign the enclosed proxy and return it to the Company in the enclosed envelope. By Order of the Board of Directors /s/ Paul Roszel Paul Roszel, Chairman Salt Lake City, Utah July 15, 2011 3 THIS PROXY STATEMENT AND ANY ACCOMPANYING MATERIALS ARE SOLELY FOR THE INFORMATION OF PRESENT SHAREHOLDERS OF THE COMPANY.NO ONE SHOULD BUY OR SELL ANY SECURITY IN RELIANCE ON ANY STATEMENT HEREIN. THIS PROXY STATEMENT AND ANY ACCOMPANYING MATERIALS ARE NEITHER AN OFFER TO BUY OR SELL ANY SECURITY. MAYDAO CORPORATION PO Box 58228 Salt Lake City, Utah 84158 Tel: (801) 531-0404 Fax: (801) 531-0707 PROXY STATEMENT AND SOLICITATION This Statement is furnished in connection with the solicitation by the Board of Directors of Maydao Corporation, a Utah corporation (“Company”), of proxies to be voted at the Company’s annual meeting of shareholders (“Meeting”) to be held on Tuesday August 16, 2011.This proxy statement and form of proxy will be sent to shareholders on approximately August 1, 2011. If the enclosed proxy is properly executed and returned, the shares represented by the proxy will be voted at the Meeting.Each proxy will be voted as instructed and if no instruction is given will be voted “FOR” the election of the named directors and FOR” ratification of the appointment of the independent auditors of the Company and “FOR”dissolution of the Company subject to the conditions set forth herein on page 10 below. The named proxies may vote at their discretion upon such other matters as may properly come before the Meeting.A shareholder giving a proxy may revoke it at any time before it is voted by giving written notice to the Company, by executing a later dated proxy, or by voting in person at the meeting. If a shareholder is the beneficial owner of shares held in “street name” by a broker, the broker, as the record holder of the shares, is required to vote those shares in accordance with the beneficial owner’s instructions.If the owner does not give instructions to the broker, the broker will be entitled to vote the shares with respect to “discretionary” items but will not be permitted to vote the shares with respect to “non-discretionary” items and those shares will be treated as “broker non-votes”.The election of directors is a “discretionary” item. A shareholder’s failure to vote against a proposal will constitute a waiver of his appraisal or similar rights.A shareholder’s vote against a proposal will be deemed to satisfy any notice requirements with respect to appraisal rights. PERSONS MAKING THE SOLICITATION The proxy is solicited on behalf of the Board of Directors of the Company.The cost of soliciting proxies will be borne by the Company.The Company estimates that the total cost of this solicitation will aggregate $6,500.To date, the Company has spent $1,000.The Company will request banks, brokerage houses and other custodians, nominees and fiduciaries to forward copies of the Proxy Statement to those persons for whom they hold such shares and request authority for the execution of proxies.The Company will reimburse for reasonable costs incurred by them in so doing.Directors, officers, and employees of the Company may solicit proxies in person or by mail, telephone or electronic means, but will receive no extra compensation for doing so. SHAREHOLDERS ENTITLED TO VOTE All holders of common shares of the Company are entitled to one vote for each share held.As of the record date, July 15, 2011, there are 8,685,742 common shares outstanding.There are no other voting securities outstanding.A majority of the common shares constitutes a quorum at any shareholders’ meeting. Nominee non-votes and abstentions will be counted for purposes of determining a quorum but will not be counted as votes cast. Shareholders are not entitled to cumulate their shares for voting purposes. The transfer books of the Company will not be closed. 4 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT Security Ownership of Certain Beneficial Owners The following table sets forth, as of June 27, 2011, the share ownership of each person known to the Company to be the beneficial owner of 5% of the Company's common shares. Title of Class Name & Address of Beneficial Owner Amount, Nature & Percentage of Beneficial Ownership Common Inter-Continental Recycling, Inc. 4,662,112 shares (voting) % (Note 1 & 2) 7 Darren Place Guelph, Ontario Canada Common Paul Roszel 242,066 shares (voting) % (Notes 1 & 2) 7 Darren Place Guelph, Ontario Canada Common Richard R. Ivanovick C.A. 497,163 shares (voting) % 23 Cottontail Place Cambridge, Ontario Canada Common James Roszel 92,348 shares (voting) % (Note 2) 7 Darren Place Guelph, Ontario Canada Note (1) Inter-Continental Recycling Inc. is owned and beneficially held by Mr. Paul Roszel, a director of the Company, and his immediate family. Note (2) James Roszel is the son of Paul Roszel Security Ownership of Management Title of Class Name & Address of Beneficial Owner Amount, Nature & Percentage of Beneficial Ownership Common Inter-Continental Recycling, Inc. 4,662,112 shares (voting) % (Note 1 & 2) 7 Darren Place Guelph, Ontario Canada Common Paul Roszel 242,066 shares (voting) % (Notes 1 & 2) 7 Darren Place Guelph, Ontario Canada Common Richard R. Ivanovick C.A. 497,163 shares (voting) % 23 Cottontail Place Cambridge, Ontario Canada Common James Roszel 92,348 shares (voting) % (Note 2) 7 Darren Place Guelph, Ontario Canada Common Directors, as a Group 5,493,688 shares (voting) % Note (1) Inter-Continental Recycling Inc. is owned and beneficially held by Mr. Paul Roszel, a director of the Company, and his immediate family. Note (2) James Roszel is the son of Paul Roszel 5 DIRECTORS AND EXECUTIVE OFFICERS The following persons are the current directors and executive officers of the Company: Name Age Position Term of Office Paul Roszel 53 Chairman of the Board, Inception to Present President Richard R. Ivanovick C.A. 69 Chief Financial Officer, 03/99 to Present Director James Roszel 28 Director 09/09 to Present Paul Roszel has been involved with the Company since 1988. Mr. Roszel has over 25 years of hands on experience in the recycling industry. He has been actively involved in the development and implementation of collection, processing, transportation and sales/marketing programs for secondary commodities. Paul Roszel is a Director in Oldwebsites.com Inc and Scrap China Corporation. Richard R. Ivanovick C.A. joined the Company in November 1998. For the past 33 years, Mr. Ivanovick served as President of Marsh Tire Service Ltd., Ontario, Canada, a company involved in automobile service, sales and leasing of automobiles, in the Guelph, Ontario area.Richard Ivanovick is the Chief Financial Officer of Oldwebsites.com Inc and Scrap China Corporation. For the past eight years Mr. James Roszel has been responsible for the ongoing marketing, and participated in business development of RecycleNet Corporation.James Roszel has been the President and a Director of Oldwebsites.com, Inc. (formerly Fiberglass.com, Inc.) since its inception.James Roszel is a director of Scrap China Corporation.James Roszel is the son of Paul Roszel. There are no arrangements or understandings between any of the foregoing and any other person pursuant to which the foregoing were selected to be nominees as directors of the Company.There are no significant employees who are not also directors or executive officers except as described above.There are no material legal proceedings pending against the Company or any of its officers or directors or involving any adverse interest by any officer or director against the Company. Involvement in Certain Legal Proceedings To the knowledge of the Company there are no pending or threatened litigation or proceedings against the Company. Meetings of the Board During the last fiscal year the Company's Board of Directors held two meetings and took unanimous action through two sets of minutes. All directors attended all meetings. 6 Committees The Company does not have standing audit, nominating, compensation or other committees of its Board of Directors. Indemnification of Directors and Officers Compliance with Section 16(a) of the Exchange Act Section 16-10a-901 through 909 of the Utah Revised Business Corporation Act authorizes a corporation's board of directors or a court to award indemnification to directors and officers in terms sufficiently broad to permit such indemnification under certain circumstances for liabilities (including reimbursement for expenses incurred, including counsel fees) arising under the Securities Act of 1933. A director of a corporation may only be indemnified if: (1) the conduct was in good faith; and (2) the director reasonably believed that the conduct was in or not opposed to the corporation's best interest; and (3) in the case of any criminal proceeding, the director had no reasonable cause to believe the conduct was unlawful. A corporation may not indemnify a person under the Utah Act unless and until the corporation's board of directors has determined that the applicable standard of conduct set forth above has been met. The Company's Articles of Incorporation do not provide for any additional or different indemnification procedures other than those provided by the Utah Act, nor has the Company entered into any indemnity agreements with its current directors and officers regarding the granting of other or additional or contractual assurances regarding the scope of the indemnification allowed by the Utah Act. At present, there is no pending litigation or proceeding involving a director, officer or employee of the Company regarding which indemnification is sought, nor is the Company aware of any threatened litigation that may result in claims or indemnification. The Company has not obtained director's and officer's liability insurance, although the board of directors of the Company may determine to investigate and, possibly, acquire such insurance in the future. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDANCE The Company had an agreement with Inter-Continental Recycling, Inc., an Ontario Corporation with its head office address at 7 Darren Place, Guelph, Ontario, Canada to provide various services for the Company. Inter-Continental Recycling, Inc. is controlled 100% by Mr. Paul Roszel and his immediate family. Inter-Continental Recycling Inc. operates a pool of qualified personnel, working on development projects, computer programming updates and sales activities for various companies.From this pool of personnel, Inter-Continental assigned and provided employees to the Company as long as the Company required them and could pay the associated costs. The Company was billed monthly for services supplied for management and sales activities, which varied monthly based on the activity level. With the divestiture of Scrap.Net Inc. on November 30, 2009, the Company no longer has any operations or revenues and as such these services where no longer required in 2010.The charges for these services for the years ended December 31, 2010 and 2009 were $0 and $217,513 respectively. Inter-Continental Recycling Inc. owns 4,662,112 common shares of Maydao Corporation as of July 15, 2011. Mr. Paul Roszel through his holdings controls the majority of the shares in Maydao Corporation. The Company has no stock options, option plans, or other incentive compensation plans at the present time, although the Company anticipates that it may adopt incentive compensation plans in the future. Further, the Company has no formal management or employment agreements with any of its officers, directors or other employees. 7 Officers, directors, and greater than 5% shareholders, of the Company may have a direct or indirect interest in future potential businesses or entities in the recycling industry. There were no transactions or series of similar transactions during the Company's last fiscal year (or currently proposed) in which the amount exceeds $60,000 and to which the Company and any of its officers, directors or greater than 5% shareholders are parties or have a material interest, direct or indirect.None of the Company's directors is or has been an executive officer of, or owns or owned in excess of 10% equity interest in, any business or professional entity that has made, currently or during the last full fiscal year, any payments to the Company in excess of 5% of the Company's or other entity's consolidated gross revenues for its last full fiscal year.None of the Company's directors is or has been an executive officer of or owns or owned in excess of 10% equity interest in any business or professional entity to which the Company has made or will make payments for property or services in excess of 5% of the Company's or other entities consolidated gross revenues for its last full fiscal year.None of the Company's directors are or have been executive officers of or owns or owned in excess of 5% equity interest in any entity to which the Company was indebted at the end of its last full fiscal year in an aggregate amount in excess of 5% of the Company's total consolidated assets at the end of such year.None of the Company's directors are members of or counsel to any law firms that the Company has retained or partners or officers of any investment-banking firm that has performed services for the Company.Finally, no director, executive officer, nominee for election as director, any member of the immediate family of the forgoing persons, any corporation or organization of which any of the foregoing persons is an officer or partner or is (directly or indirectly) owner of 10% or more of equity securities of such entity, or any trust or estate in which any of the foregoing persons has a substantial interest or serves as trustee, is or has been indebted to the Company at any time since the beginning of the Company's last fiscal year in excess of $60,000.See also Note 2 on Notes to Consolidated Financial Statements. COMPENSATION OF DIRECTORS AND EXECUTIVE OFFICERS The following table shows compensation earned during the fiscal years 2010 and 2009 by the Officers and Directors of the Company.They are the only persons who received compensation during those periods. No other miscellaneous compensation was paid or stock options granted during those periods. Summary Compensation Table Name & Principal Positions Fiscal Year Salary Paul Roszel, President & Chairman $
